Justice TODD,
concurring and dissenting.
I join the Majority Opinion with the exception of the sua sponte directives in Parts IV and V. Specifically, therein, the Court instructs that, on remand, the post-conviction court should inquire into the source of the authority of the Federal Community Defender Organization (“FCDO”) to represent Appellee’s next friends (assuming they are granted standing), and “preclude such participation if it is found to be unauthorized.” Majority Opinion at 1087. I continue to maintain the position that any impropriety in the FCDO’s representation in state court matters, if appropriately identified, should be dealt with in the normal course of disciplinary proceedings. See Commonwealth v. Spotz, 576 CAP, 2011 Pa. LEXIS 1713 (Pa. July 28, 2011) (per curiam) (Todd, J., dissenting); Commonwealth v. Spotz, 576 CAP, 2011 Pa. LEXIS 2368 (Pa. Oct. 3, 2011) (per curiam) (Baer, J., dissenting).
Furthermore, in this and related matters, this Court is proceeding on the basis, but without any explicit analysis, that the FCDO’s representation in such cases may be unlawful under federal law, and that counsel’s disqualification is the appropriate remedy in such circumstances. See, e.g., Commonwealth v. Mitchell, 617 CAP, 2013 Pa. LEXIS 74 (Pa. Jan. 10, 2013) (per curiam). For reasons I have already expressed, I find such undeveloped summary dispositions to be troubling. See id. (Todd, J., dissenting). Moreover, I note that those legal bases have been called into question by several recent federal district *1088court decisions resulting from the FCDO’s efforts to remove to federal court inquiries into their state-court authorization.1 See In re Proceeding in Which the Commonwealth of Pennsylvania Seeks to Compel the Defender Ass’n of Philadelphia to Produce Testimony and Documents and to Bar it from Continuing to Represent Defendant in Commonwealth v. Mitchell, 2013 WL 4193960 (E.D.Pa. Aug. 15, 2013) (hereinafter “In re Mitchell”) (allowing removal and dismissing Commonwealth’s proceeding to disqualify FCDO; holding there is no private right of action under 18 U.S.C. § 3599, state regulation in this area is preempted, and remedies for violation of Section 3599 relate to funding, not disqualification); In re Commonwealth’s Motion to Appoint New Counsel Against or Directed to Defender Ass’n of Philadelphia in Commonwealth v. Harris, 2013 WL 4501056 (E.D.Pa. Aug. 22, 2013) (hereinafter “In re Harris ”) (allowing removal and dismissing Commonwealth’s proceeding to disqualify FCDO; holding there is no private right of action under 18 U.S.C. § 3599); In re Proceeding Before Court of Common Pleas of Philadelphia to Determine the Propriety of the Defender Ass’n of Philadelphia’s Representation of William Johnson in Commonwealth v. Johnson, 2013 WL 4774499 (E.D.Pa. Sept.6, 2013) (same, adopting In re Mitchell and In re Harris).

. These removal efforts have met with mixed results as a jurisdictional matter. Of the federal courts which have addressed the FCDO’s removals, three denied the Commonwealth's motion to remand the proceedings back to state court (and then went on to dismiss the proceedings against the FCDO) — those cited in the text — and three granted the Commonwealth’s motion to remand. See In re Commonwealth’s Motion to Appoint Counsel Against or Directed to Defender Ass’n of Philadelphia in Commonwealth v. Dowling, 2013 WL 4458848 (M.D.Pa. Aug. 16, 2013); In re Commonwealth’s Request for Relief Against or Directed to Defender Ass’n of Philadelphia in Commonwealth v. Dick, 2013 WL 4458885 (M.D.Pa. Aug. 16, 2013); In re Proceedings Before the Court of Common Pleas of Monroe County, Pa. to Determine Propriety of State Court Representation by Defender Ass’n of Philadelphia in Commonwealth v. Sepulveda, 2013 WL 4459005 (M.D.Pa. Aug. 16, 2013).